Title: To George Washington from Elias Boudinot, 22 April 1778
From: Boudinot, Elias
To: Washington, George



Sir
Camp [Valley Forge] Aprill 22d 1778

Being just returned from German Town, I beg leave to inform your Excellency that I was happy enough to perfect the Exchange of the following Officers, for those of equal Rank due to us from the Enemy, which I hope will meet with your Excellency’s Approbation. I have the Honor to be Your Excellency’s Most Obedt Hble Servt

Elias Boudinot Com. Genl of Prisonrs

